—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered August 26, 1999, which, in an action by a psychiatric patient for personal injuries sustained in defendant hospital when plaintiff was attacked by two fellow psychiatric patients on the ward, insofar as appealed from, denied the motion of defendant-appellant for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
An issue of fact exists as to whether the attack on plaintiff was a reasonably foreseeable consequence of any failure by appellant to perform his administrative and managerial duties as director of the psychiatric unit, including whether the attack on plaintiff was a foreseeable consequence of placing her on a ward with inadequate policies in place to protect against physical attack (see, Bell v Board of Educ., 90 NY2d 944). Concur— Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.